IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

DEWAYNE WARD,                        NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D15-187

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed February 25, 2015.

An appeal from an order of the Circuit Court for Duval County.
J. Bradford Stetson, Judge.

Dewayne Ward, pro se, Appellant.

No appearance for Appellee.




PER CURIAM.

      AFFIRMED.

WETHERELL, ROWE, and MAKAR, JJ., CONCUR.